Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 1 of 42 PageID #: 1629




                Exhibit A




                                       1
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 2 of 42 PageID #: 1630




 U.S. Patent No. 7,933,431

           Claims                Plaintiff’s Proposed      Defendants’             Court’s
                                    Construction            Proposed             Construction
                                                           Construction

[’431 Patent Claim 1]            No construction        “sensing [light
                                 necessary.             reflected from said at
1. A method for controlling a                           least one finger] by
handheld computing device                               measuring changes
comprising the steps of:                                to an electric field”

 holding said device in one
 hand;
 moving at least one finger
 in space in order to signal a
 command to said device;

 electro-optically sensing
 light reflected from said at
 least one finger using a
 sensing means associated
 with said device;

 determining from said
 sensed light the movement
 of said finger, and

 using said sensed finger
 movement information,
 controlling said device in
 accordance with said
 command.

[’431 Patent Claim 1]           No construction         This term is
                                necessary. Not          governed by 35
1. A method for controlling a governed by 35            U.S.C. § 112 ¶ 6.
handheld computing device       U.S.C. § 112 ¶ 6.
comprising the steps of:                                Function: “electro-
                                Alternatively, if the   optically sensing
  holding said device in one    Court finds this term   light reflected from
  hand;                         is subject to 35        said at least one
  moving at least one finger    U.S.C. § 112 ¶ 6:       finger”
  in space in order to signal a
  command to said device;       Function: “electro-     Structure: “a
                                optically sensing       camera”


                                                   2
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 3 of 42 PageID #: 1631




          Claims                Plaintiff’s Proposed      Defendants’                Court’s
                                   Construction            Proposed                Construction
                                                          Construction

 electro-optically sensing      light reflected from
 light reflected from said at   at least one finger”
 least one finger using a
 sensing means associated       Structure: Electro-
 with said device;              optical sensor.

 determining from said
 sensed light the movement
 of said finger, and

 using said sensed finger
 movement information,
 controlling said device in
 accordance with said
 command.

[’431 Patent Claim 2]           No construction        “sensing light
                                necessary.             reflected from said at
2. A method according to                               least one finger by
claim 1, wherein at least one                          measuring changes
camera is utilized to effect                           to an electric field”
said electro-optical sensing.

[’431 Patent Claim 4]           No construction        “wherein said
                                necessary.             movement is
4. A method according to                               determined with
claim 1, wherein said                                  respect to three
movement is sensed in 3                                perpendicular axes”
dimensions.

[’431 Patent Claim 7]           [Agreed]               [Agreed]                 Not governed by 35
                                                                                U.S.C. § 112 ¶ 6.
7. Handheld computer
apparatus comprising:                                                           “a camera associated
                                                                                with said housing for
 a housing;                                                                     obtaining an image
                                                                                using reflected light
 a camera means                                                                 of at
 associated with said                                                           least one object
 housing for obtaining an                                                       positioned by a user
 image using reflected                                                          operating
 light of at least one object                                                   said object”

                                                  3
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 4 of 42 PageID #: 1632




           Claims              Plaintiff’s Proposed       Defendants’            Court’s
                                  Construction             Proposed            Construction
                                                          Construction

 positioned by a user
 operating said object;

 computer means within
 said housing for analyzing
 said image to determine
 information concerning a
 position or movement of
 said object; and

  means for controlling a
  function of said apparatus
  using said information.
[’431 Patent Claim 7]          No construction         This term is
                               necessary. Not          governed by 35
7. Handheld computer           governed by 35          U.S.C. § 112 ¶ 6.
apparatus comprising:          U.S.C. § 112 ¶ 6.
                                                       Function:
 a housing;                    Alternatively, if the   “analyzing said
                               Court finds this term   image to determine
 a camera means associated     is subject to 35        information
 with said housing for         U.S.C. § 112 ¶ 6:       concerning a position
 obtaining an image using                              or movement of said
 reflected light of at least   Function:               object [positioned by
 one object positioned by a    “analyzing said         a user operating said
 user operating said object;   image to determine      object]”
                               information
 computer means within         concerning a position The dependent
 said housing for              or movement of an     claims currently
 analyzing said image to       object”               asserted by Plaintiff
 determine information                               further add to the
 concerning a position or      Structure: A          function, including:
 movement of said object;      computer with at      (1) wherein said
 and                           least one             object is a finger
                               microprocessor        (Claim 8)
 means for controlling a       specially
 function of said apparatus    programmed            Structure: “A
 using said information.       programed to          computer
                               determine             programmed to (1)
                               information           scan the pixel
                               concerning a position elements in a matrix
                                                     array on which said

                                                   4
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 5 of 42 PageID #: 1633




        Claims          Plaintiff’s Proposed      Defendants’            Court’s
                           Construction            Proposed            Construction
                                                  Construction

                        or movement of said    image is formed, and
                        object.                then calculate the
                                               centroid location
                                               “x,y” of a target on
                                               the object using the
                                               moment method
                                               disclosed in U.S.
                                               Patent No. 4,219,847
                                               to Pinkney, as
                                               disclosed at 4:48-62;
                                               (2) add or subtract
                                               said image from
                                               prior images and
                                               identify movement
                                               blur, as disclosed at
                                               6:64-7:14, 7:22-29;
                                               (3) obtain a time
                                               variant intensity
                                               change in said image
                                               from the detected
                                               output voltage from
                                               the signal
                                               conditioning of the
                                               camera means or by
                                               subtracting images
                                               and observing the
                                               difference due to
                                               such variation, as
                                               disclosed at 8:25-38;
                                               or (4) detect a
                                               change in color
                                               reflected from a
                                               diffractive,
                                               refractive, or
                                               interference based
                                               element on said
                                               object that reflects
                                               different colors
                                               during movement, as
                                               disclosed at 8:60-
                                               9:14.”



                                         5
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 6 of 42 PageID #: 1634




           Claims              Plaintiff’s Proposed       Defendants’            Court’s
                                  Construction             Proposed            Construction
                                                          Construction

[’431 Patent Claim 7]          This term is            This term is
                               governed by 35          governed by 35
7. Handheld computer           U.S.C. § 112 ¶ 6.       U.S.C. § 112 ¶ 6.
apparatus comprising:
                               Function:               Function:
 a housing;                    “controlling a          “controlling a
                               function of said        function of said
 a camera means associated     apparatus using said    [handheld computer]
 with said housing for         information”            apparatus using said
 obtaining an image using                              information
 reflected light of at least   Structure: a control    [concerning a
 one object positioned by a    system associated       position or
 user operating said object;   with a camera           movement of said
                                                       object positioned by
 computer means within                                 a user operating said
 said housing for analyzing                            object]”
 said image to determine
 information concerning a                              The dependent
 position or movement of                               claims currently
 said object; and                                      asserted by Plaintiff
                                                       further add to the
 means for controlling a                               function, including:
 function of said                                      (1) wherein said
 apparatus using said                                  object is a finger
 information.                                          (Claim 8)

                                                       Structure: Indefinite

[’431 Patent Claim 9]          No construction         This term is
                               necessary. Not          governed by 35
9. Apparatus according to      governed by 35          U.S.C. § 112 ¶ 6.
claim 7, further including a   U.S.C. § 112 ¶ 6.
display function which is                              Function:
controlled.                                            “controlling a
                                                       display function”

                                                       Structure: “a
                                                       computer
                                                       programmed to (1)
                                                       move a slider on the
                                                       display as disclosed
                                                       at 13:54-67, (2) turn

                                                   6
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 7 of 42 PageID #: 1635




           Claims              Plaintiff’s Proposed       Defendants’            Court’s
                                  Construction             Proposed            Construction
                                                          Construction

                                                       a knob on the display
                                                       as disclosed at
                                                       13:63-14:9, or (3)
                                                       throw a switch on the
                                                       display as disclosed
                                                       at 13:63-13:67”

[’431 Patent Claim 11]         This term is            This term is
                               governed by 35          governed by 35
11. Apparatus according to     U.S.C. § 112 ¶ 6.       U.S.C. § 112 ¶ 6
claim 7, further including
means for transmitting         Function:               Function:
information.                   “transmitting           “transmitting
                               information”            information”

                               Structure: A            Structure: “cellular
                               transmitter.            transmitter”


[’431 Patent Claim 12]         No construction         “a light source
                               necessary.              designed to transmit
12. Apparatus according to                             light directly onto
claim 7, further including a                           said object”
light source for
illuminating said object.
[’431 Patent Claim 19]         No construction         “wherein said
                               necessary.              information is
19. A method according to                              obtained with respect
claim 14, wherein said                                 to three
information is obtained in                             perpendicular axes”
3 dimensions.




                                                   7
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 8 of 42 PageID #: 1636




 U.S. Patent No. 8,194,924

          Claims                Plaintiff’s Proposed      Defendants’           Court’s
                                   Construction            Proposed           Construction
                                                          Construction

[’924 Patent Claim 1]           No construction        “having a field of
                                necessary.             view encompassing”
1. A handheld device
comprising:

 a housing;

 a computer within the
 housing;

 a first camera oriented to
 view a user of the handheld
 device and having a first
 camera output; and


 a second camera oriented
 to view an object other
 than the user of the device
 and having a second
 camera output, wherein the
 first and second cameras
 include non-overlapping
 fields of view, and wherein
 the computer is adapted to
 perform a control function
 of the handheld device
 based on at least one of the
 first camera output and the
 second camera output.

[’924 Patent Claim 1]           No construction        Indefinite under
                                necessary.             IPXL Holdings, LLC
1. A handheld device                                   v. Amazon.com, Inc.,
comprising:                                            430 F.3d 1377 (Fed.
                                                       Cir. 2005).
 a housing;

 a computer within the
 housing;


                                                  8
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 9 of 42 PageID #: 1637




          Claims                Plaintiff’s Proposed      Defendants’           Court’s
                                   Construction            Proposed           Construction
                                                          Construction

 a first camera oriented to
 view a user of the
 handheld device and
 having a first camera
 output; and

 a second camera oriented
 to view an object other
 than the user of the device
 and having a second
 camera output, wherein the
 first and second cameras
 include non-overlapping
 fields of view, and wherein
 the computer is adapted to
 perform a control function
 of the handheld device
 based on at least one of the
 first camera output and the
 second camera output.

[’924 Patent Claim 1]           No construction        Indefinite under
                                necessary.             IPXL Holdings, LLC
1. A handheld device                                   v. Amazon.com, Inc.,
comprising:                                            430 F.3d 1377 (Fed.
                                                       Cir. 2005).
 a housing;

 a computer within the
 housing;

 a first camera oriented to
 view a user of the handheld
 device and having a first
 camera output; and

 a second camera oriented
 to view an object other
 than the user of the device
 and having a second
 camera output, wherein the
 first and second cameras

                                                  9
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 10 of 42 PageID #: 1638




          Claims                Plaintiff’s Proposed        Defendants’             Court’s
                                   Construction              Proposed             Construction
                                                            Construction

 include non-overlapping
 fields of view, and wherein
 the computer is adapted to
 perform a control function
 of the handheld device
 based on at least one of the
 first camera output and the
 second camera output.

[’924 Patent Claims 1, 6-8,     No construction          Governed by 35
10, 12, 14]                     necessary. Not           U.S.C. § 112 ¶ 6.
                                governed by 35
1. A handheld device            U.S.C. § 112 ¶ 6.        Function: “perform
comprising:                                              a control function of
                                                         the handheld device
 a housing;                                              based on at least one
                                                         of the first camera
 a computer within the                                   output and the
 housing;                                                second camera
                                                         output”
 a first camera oriented to
 view a user of the handheld                             The dependent
 device and having a first                               claims currently
 camera output; and                                      asserted by Plaintiff
                                                         add additional
 a second camera oriented                                functions, including:
 to view an object other                                 (1) “determine a
 than the user of the device                             gesture based on at
 and having a second                                     least one of the first
 camera output, wherein the                              camera output and
 first and second cameras                                the second camera
 include non-overlapping                                 output” (Claim 6);
 fields of view, and                                     (2) “determine a
 wherein the computer is                                 facial expression
 adapted to perform a                                    based on at least one
 control function of the                                 of the first camera
 handheld device based on                                output and the
 at least one of the first                               second camera
 camera output and the                                   output” (Claim 7);
 second camera output.                                   (3) “determine at
                                                         least one of the
                                                         position and the

                                                    10
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 11 of 42 PageID #: 1639




           Claims               Plaintiff’s Proposed      Defendants’            Court’s
                                   Construction            Proposed            Construction
                                                          Construction

6. The handheld device of                              orientation of the
claim 1 wherein the                                    object based on the
computer is operable to                                second camera
determine a gesture based on                           output” (Claim 8);
at least one of the first                              (4) “recognize the
camera output and the                                  object based on the
second camera output.                                  second camera
                                                       output” (Claim 10);
7. The handheld device of                              (5) “determine a
claim 1 wherein the                                    reference frame of
computer is operable to                                the object” (Claim
determine a facial expression                          12)
based on at least one of the                           (6) “transmit
first camera output and the                            information over an
second camera output.                                  internet connection”
                                                       (Claim 14)
8. The handheld device of
claim 1 wherein the                                    Structure: Indefinite
computer is adapted to
determine at least one of the
position and the orientation
of the object based on the
second camera output.

10. The handheld device of
claim 1 wherein the
computer is adapted to
recognize the object based
on the second camera output.

12. The handheld device of
claim 1 wherein the
computer is adapted to
determine a reference frame
of the object.

14. The handheld device of
claim 1 wherein the
computer is adapted to
transmit information over an
internet connection.



                                                11
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 12 of 42 PageID #: 1640




           Claims                Plaintiff’s Proposed      Defendants’         Court’s
                                    Construction            Proposed         Construction
                                                           Construction

[’924 Patent Claims 1, 3-5,      No construction        computer:
8, 10, 12, 14]                   necessary.             “programmed to”

1. A handheld device                                    first and second
comprising:                                             cameras: “designed
                                                        to”
 a housing;

 a computer within the
 housing;

 a first camera oriented to
 view a user of the handheld
 device and having a first
 camera output; and

 a second camera oriented
 to view an object other
 than the user of the device
 and having a second
 camera output, wherein the
 first and second cameras
 include non-overlapping
 fields of view, and wherein
 the computer is adapted to
 perform a control function
 of the handheld device
 based on at least one of the
 first camera output and the
 second camera output.

3. The handheld device of
claim 1 wherein the first
camera is adapted to
acquire an image of at least a
portion of the user.

4. The handheld device of
claim 1 wherein the second
camera is adapted to
acquire an image of the
object.


                                                   12
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 13 of 42 PageID #: 1641




           Claims                Plaintiff’s Proposed      Defendants’         Court’s
                                    Construction            Proposed         Construction
                                                           Construction


5. The handheld device of
claim 1 wherein the second
camera is adapted to
acquire a video of the object.

8. The handheld device of
claim 1 wherein the
computer is adapted to
determine at least one of the
position and the orientation
of the object based on the
second camera output.

10. The handheld device of
claim 1 wherein the
computer is adapted to
recognize the object based
on the second camera output.

12. The handheld device of
claim 1 wherein the
computer is adapted to
determine a reference frame
of the object.

14. The handheld device of
claim 1 wherein the
computer is adapted to
transmit information over an
internet connection.

[’924 Patent Claims 6, 9]        No construction        “a sequence of
                                 necessary.             positions that
6. The handheld device of                               conveys a meaning”
claim 1 wherein the
computer is operable to
determine a gesture based
on at least one of the first
camera output and the
second camera output.



                                                   13
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 14 of 42 PageID #: 1642




          Claims              Plaintiff’s Proposed      Defendants’           Court’s
                                 Construction            Proposed           Construction
                                                        Construction

9. The handheld device of
claim 6 wherein the gesture
is performed by a person
other than the user of the
handheld device.

[’924 Patent Claim 9]         No construction        Indefinite under
                              necessary.             IPXL Holdings, LLC
9. The handheld device of                            v. Amazon.com, Inc.,
claim 6 wherein the gesture                          430 F.3d 1377 (Fed.
is performed by a person                             Cir. 2005).
other than the user of the
handheld device.




                                                14
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 15 of 42 PageID #: 1643




 U.S. Patent No. 8,553,079

           Claims               Plaintiff’s Proposed      Defendants’         Court’s
                                   Construction            Proposed         Construction
                                                          Construction

[’079 Patent Claims 1, 4-5,     No construction        “a sequence of
11, 18-21, 24-25]               necessary.             positions that
                                                       conveys a meaning”
1. A computer implemented
method comprising:

 providing a light source
 adapted to direct
 illumination through a
 work volume above the
 light source;

 providing a camera
 oriented to observe a
 gesture performed in the
 work volume, the camera
 being fixed relative to the
 light source; and

 determining, using the
 camera, the gesture
 performed in the work
 volume and illuminated by
 the light source.

4. The method according to
claim 1 wherein detecting a
gesture includes analyzing
sequential images of the
camera.

5. The method according to
claim 1 wherein the detected
gesture includes at least one
of a pinch gesture, a
pointing gesture, and a grip
gesture.

11. A computer apparatus
comprising:


                                                  15
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 16 of 42 PageID #: 1644




          Claims                Plaintiff’s Proposed   Defendants’      Court’s
                                   Construction         Proposed      Construction
                                                       Construction

 a light source adapted to
 illuminate a human body
 part within a work volume
 generally above the light
 source;

 a camera in fixed relation
 relative to the light source
 and oriented to observe a
 gesture performed by the
 human body part in the
 work volume; and

 a processor adapted to
 determine the gesture
 performed in the work
 volume and illuminated by
 the light source based on
 the camera output.

18. The computer apparatus
of claim 11 wherein the
determined gesture includes
a pinch gesture.

19. The computer apparatus
of claim 11 wherein the
determined gesture includes
a pointing gesture.

20. The computer apparatus
of claim 11 wherein the
determined gesture includes
a grip gesture.

21. A computer implemented
method comprising:
 providing a camera
 oriented to observe a
 gesture performed in a
 work volume above the
 camera;


                                                16
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 17 of 42 PageID #: 1645




           Claims                 Plaintiff’s Proposed      Defendants’             Court’s
                                     Construction            Proposed             Construction
                                                            Construction


 providing a light source in
 fixed relation relative to the
 camera and adapted to
 direct illumination through
 the work volume; and

 detecting, using the
 camera, a gesture
 performed by at least one
 of a user's fingers and a
 user's hand in the work
 volume.

24. The method according to
claim 21 wherein detecting a
gesture includes analyzing
sequential images of the
camera.

25. The method according to
claim 21 wherein the
detected gesture includes at
least one of a pinch gesture,
a pointing gesture, and a
grip gesture.

[’079 Patent Claims 1-3, 9-       No construction        “a light source
11, 14-15, 21-23, 30]             necessary.             designed to transmit
                                                         light directly through
1. A computer implemented                                a work volume
method comprising:                                       above the
                                                         component”
 providing a light source
 adapted to direct                                       “a light source
 illumination through a                                  designed to transmit
 work volume above the                                   light directly onto a
 light source;                                           human body part
                                                         within a work
 providing a camera                                      volume generally
 oriented to observe a                                   above the
 gesture performed in the                                component”
 work volume, the camera
                                                    17
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 18 of 42 PageID #: 1646




           Claims                Plaintiff’s Proposed       Defendants’             Court’s
                                    Construction             Proposed             Construction
                                                            Construction

 being fixed relative to the                            “a light source in
 light source; and                                      fixed relation relative
                                                        to the camera and
 determining, using the                                 designed to transmit
 camera, the gesture                                    light directly through
 performed in the work                                  the work volume”
 volume and illuminated by
 the light source.

2. The method according to
claim 1 wherein the light
source includes a light
emitting diode.

3. The method according to
claim 1 wherein the light
source includes a plurality of
light emitting diodes.

9. The method according to
claim 1 wherein the camera
and the light source are
positioned in fixed relation
relative to a keypad.

10. The method according to
claim 9 the camera, the light
source and the keypad form
part of a laptop computer.

11. A computer apparatus
comprising:

 a light source adapted to
 illuminate a human body
 part within a work
 volume generally above
 the light source;

 a camera in fixed relation
 relative to the light source
 and oriented to observe a
 gesture performed by the

                                                 18
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 19 of 42 PageID #: 1647




           Claims                Plaintiff’s Proposed   Defendants’      Court’s
                                    Construction         Proposed      Construction
                                                        Construction

 human body part in the
 work volume; and

 a processor adapted to
 determine the gesture
 performed in the work
 volume and illuminated by
 the light source based on
 the camera output.

14. The computer apparatus
of claim 11 wherein the light
source includes a light
emitting diode.

15. The computer apparatus
of claim 11 wherein the light
source includes a plurality of
light emitting diodes.

21. A computer implemented
method comprising:
 providing a camera
 oriented to observe a
 gesture performed in a
 work volume above the
 camera;

 providing a light source in
 fixed relation relative to
 the camera and adapted
 to direct illumination
 through the work
 volume; and

 detecting, using the
 camera, a gesture
 performed by at least one
 of a user's fingers and a
 user's hand in the work
 volume.



                                                 19
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 20 of 42 PageID #: 1648




           Claims                Plaintiff’s Proposed        Defendants’            Court’s
                                    Construction              Proposed            Construction
                                                             Construction

22. The method according to
claim 21 wherein the light
source includes a light
emitting diode.

23. The method according to
claim 21 wherein the light
source includes a plurality of
light emitting diodes.

30. The method according to
claim 21 wherein the camera
and the light source are
positioned in fixed relation
relative to a keypad.

[’079 Patent Claim 11]           No construction          Governed by 35
                                 necessary. Not           U.S.C. § 112 ¶ 6.
11. A computer apparatus         governed by 35
comprising:                      U.S.C. § 112 ¶ 6.        Function:
                                                          “determine the
 a light source adapted to                                gesture performed in
 illuminate a human body                                  the work volume and
 part within a work volume                                illuminated by the
 generally above the light                                light source based on
 source;                                                  the camera output”

 a camera in fixed relation                               The dependent
 relative to the light source                             claims currently
 and oriented to observe a                                asserted by Plaintiff
 gesture performed by the                                 further add to the
 human body part in the                                   function, including:
 work volume; and                                         (1) determining a
                                                          pointing gesture
 a processor adapted to                                   (Claim 19)
 determine the gesture
 performed in the work                                    Structure: Indefinite
 volume and illuminated
 by the light source based
 on the camera output.




                                                     20
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 21 of 42 PageID #: 1649




          Claims                Plaintiff’s Proposed      Defendants’      Court’s
                                   Construction            Proposed      Construction
                                                          Construction

[’079 Patent Claim 1, 11, 21] No construction          light source:
                              necessary.               “designed to”
1. A computer implemented
method comprising:                                     processor:
                                                       “programmed to”
 providing a light source
 adapted to direct
 illumination through a
 work volume above the
 light source;

 providing a camera
 oriented to observe a
 gesture performed in the
 work volume, the camera
 being fixed relative to the
 light source; and

 determining, using the
 camera, the gesture
 performed in the work
 volume and illuminated by
 the light source.

11. A computer apparatus
comprising:

 a light source adapted to
 illuminate a human body
 part within a work volume
 generally above the light
 source;

 a camera in fixed relation
 relative to the light source
 and oriented to observe a
 gesture performed by the
 human body part in the
 work volume; and

 a processor adapted to
 determine the gesture


                                                21
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 22 of 42 PageID #: 1650




           Claims                 Plaintiff’s Proposed      Defendants’            Court’s
                                     Construction            Proposed            Construction
                                                            Construction

 performed in the work
 volume and illuminated by
 the light source based on
 the camera output.

21. A computer implemented
method comprising:

 providing a camera
 oriented to observe a
 gesture performed in a
 work volume above the
 camera;

 providing a light source in
 fixed relation relative to the
 camera and adapted to
 direct illumination through
 the work volume; and

 detecting, using the
 camera, a gesture
 performed by at least one
 of a user's fingers and a
 user's hand in the work
 volume.


[’079 Patent Claims 8, 28]        No construction        “a position defined
                                  necessary.             with respect to three
8. The method according to                               perpendicular axes
claim 1 further including                                (xyz)”
determining the three-
dimensional position of a
point on a user.

28. The method according to
claim 21 further including
determining the three-
dimensional position of a
point on at least one of the
user's hand and the user's
fingers.

                                                    22
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 23 of 42 PageID #: 1651




           Claims               Plaintiff’s Proposed      Defendants’            Court’s
                                   Construction            Proposed            Construction
                                                          Construction

[’079 Patent Claims 1, 6-7,     No construction        “volume of space
11-12, 21]                      necessary.             above the light
                                                       source visible to the
1. A computer implemented                              camera within which
method comprising:                                     gestures are
                                                       performed”
 providing a light source
 adapted to direct                                     “volume of space
 illumination through a                                generally above the
 work volume above the                                 light source visible
 light source;                                         to the camera within
                                                       which gestures are
 providing a camera                                    performed”
 oriented to observe a
 gesture performed in the                              “volume of space
 work volume, the camera                               above the camera
 being fixed relative to the                           visible to the camera
 light source; and                                     within which
                                                       gestures are
 determining, using the                                performed”
 camera, the gesture
 performed in the work
 volume and illuminated by
 the light source.

6. The method according to
claim 1 further including
determining the pointing
direction of a finger in the
work volume.

7. The method according to
claim 1 further including
providing a target positioned
on a user that is viewable in
the work volume.

11. A computer apparatus
comprising:

 a light source adapted to
 illuminate a human body


                                                  23
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 24 of 42 PageID #: 1652




           Claims                 Plaintiff’s Proposed   Defendants’      Court’s
                                     Construction         Proposed      Construction
                                                         Construction

 part within a work volume
 generally above the light
 source;

 a camera in fixed relation
 relative to the light source
 and oriented to observe a
 gesture performed by the
 human body part in the
 work volume; and

 a processor adapted to
 determine the gesture
 performed in the work
 volume and illuminated by
 the light source based on
 the camera output.

12. The computer apparatus
of claim 11 further including
a display and a keyboard,
wherein the work volume is
above the keyboard and in
front of the display.

21. A computer implemented
method comprising:

 providing a camera
 oriented to observe a
 gesture performed in a
 work volume above the
 camera;

 providing a light source in
 fixed relation relative to the
 camera and adapted to
 direct illumination through
 the work volume; and

 detecting, using the
 camera, a gesture
 performed by at least one

                                                  24
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 25 of 42 PageID #: 1653




          Claims             Plaintiff’s Proposed   Defendants’      Court’s
                                Construction         Proposed      Construction
                                                    Construction

 of a user's fingers and a
 user's hand in the work
 volume.




                                             25
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 26 of 42 PageID #: 1654




 U.S. Patent No. 8,878,949

          Claims               Plaintiff’s Proposed        Defendants’             Court’s
                                  Construction              Proposed             Construction
                                                           Construction

[’949 Patent Claim 1]          No construction          Governed by 35
                               necessary. Not           U.S.C. § 112 ¶ 6.
1. A portable device           governed by 35
comprising:                    U.S.C. § 112 ¶ 6.        Function:
                                                        “determine a gesture
 a device housing including                             has been performed
 a forward facing portion,                              in the electro-optical
 the forward facing portion                             sensor output, and
 of the device housing                                  control the digital
 encompassing an electro-                               camera in response
 optical sensor having a                                to the gesture
 field of view and including                            performed in the
 a digital camera separate                              electro-optical sensor
 from the electro-optical                               field of view,
 sensor; and                                            wherein the gesture
                                                        corresponds to an
 a processing unit within                               image capture
 the device housing and                                 command, and
 operatively coupled to an                              wherein the image
 output of the electro-                                 capture command
 optical sensor, wherein                                causes the digital
 the processing unit is                                 camera to store an
 adapted to:                                            image to memory”

   determine a gesture has                              The dependent
   been performed in the                                claims currently
   electro-optical sensor                               asserted by Plaintiff
   field of view based on                               further add to the
   the electro-optical                                  function, including:
   sensor output, and                                   (1) determining a
                                                        gesture that includes
   control the digital                                  a hand motion
   camera in response to                                (Claim 2)
   the gesture performed
   in the electro-optical                               Structure: Indefinite
   sensor field of view,
   wherein the gesture
   corresponds to an
   image capture
   command, and wherein
   the image capture

                                                   26
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 27 of 42 PageID #: 1655




          Claims                Plaintiff’s Proposed      Defendants’         Court’s
                                   Construction            Proposed         Construction
                                                          Construction

   command causes the
   digital camera to store
   an image to memory.

[’949 Patent Claims 1-3, 8-     No construction        “a sequence of
10, 13-15]                      necessary.             positions that
                                                       conveys a meaning”
1. A portable device
comprising:

 a device housing including
 a forward facing portion,
 the forward facing portion
 of the device housing
 encompassing an electro-
 optical sensor having a
 field of view and including
 a digital camera separate
 from the electro-optical
 sensor; and

 a processing unit within the
 device housing and
 operatively coupled to an
 output of the electro-
 optical sensor, wherein the
 processing unit is adapted
 to:

   determine a gesture has
   been performed in the
   electro-optical sensor
   field of view based on the
   electro-optical sensor
   output, and

   control the digital camera
   in response to the
   gesture performed in the
   electro-optical sensor
   field of view, wherein the
   gesture corresponds to
   an image capture
                                                  27
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 28 of 42 PageID #: 1656




          Claims                Plaintiff’s Proposed   Defendants’      Court’s
                                   Construction         Proposed      Construction
                                                       Construction

   command, and wherein
   the image capture
   command causes the
   digital camera to store an
   image to memory.

2. The portable device of
claim 1 wherein the
determined gesture includes
a hand motion.

3. The portable device of
claim 1 wherein the
determined gesture includes
a pose.

8. A computer implemented
method comprising:

 providing a portable device
 including a forward facing
 portion encompassing a
 digital camera and an
 electro-optical sensor, the
 electro-optical sensor
 having an output and
 defining a field of view;

 determining, using a
 processing unit, a gesture
 has been performed in the
 electro-optical sensor field
 of view based on the
 electro-optical sensor
 output, wherein the
 determined gesture
 corresponds to an image
 capture command; and

 capturing an image to the
 digital camera in response
 to the determined gesture


                                                28
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 29 of 42 PageID #: 1657




          Claims               Plaintiff’s Proposed   Defendants’      Court’s
                                  Construction         Proposed      Construction
                                                      Construction

 corresponding to the image
 capture command.

9. The method according to
claim 8 wherein the
determined gesture includes
a hand motion.

10. The method according to
claim 8 wherein the
determined gesture includes
a pose.

13. An image capture device
comprising:

 a device housing including
 a forward facing portion,
 the forwarding facing
 portion encompassing a
 digital camera adapted to
 capture an image and
 having a field of view and
 encompassing a sensor
 adapted to detect a gesture
 in the digital camera field
 of view; and

 a processing unit
 operatively coupled to the
 sensor and to the digital
 camera, wherein the
 processing unit is adapted
 to:

   detect a gesture has been
   performed in the electro-
   optical sensor field of
   view based on an output
   of the electro-optical
   sensor, and



                                               29
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 30 of 42 PageID #: 1658




          Claims                Plaintiff’s Proposed      Defendants’      Court’s
                                   Construction            Proposed      Construction
                                                          Construction

   correlate the gesture
   detected by the sensor
   with an image capture
   function and
   subsequently capture an
   image using the digital
   camera, wherein the
   detected gesture is
   identified by the
   processing unit apart
   from a plurality of
   gestures.

14. The image capture
device of claim 13 wherein
the detected gesture includes
a hand motion.

15. The image capture
device of claim 13 wherein
the detected gesture includes
a pose.

[’949 Patent Claims 1, 8, 13]   No construction        Indefinite
                                necessary.
1. A portable device
comprising:

 a device housing including
 a forward facing portion,
 the forward facing
 portion of the device
 housing encompassing an
 electro-optical sensor
 having a field of view and
 including a digital camera
 separate from the electro-
 optical sensor; and

 a processing unit within the
 device housing and
 operatively coupled to an
 output of the electro-
                                                  30
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 31 of 42 PageID #: 1659




          Claims                Plaintiff’s Proposed   Defendants’      Court’s
                                   Construction         Proposed      Construction
                                                       Construction

 optical sensor, wherein the
 processing unit is adapted
 to:

   determine a gesture has
   been performed in the
   electro-optical sensor
   field of view based on the
   electro-optical sensor
   output, and

   control the digital camera
   in response to the gesture
   performed in the electro-
   optical sensor field of
   view, wherein the gesture
   corresponds to an image
   capture command, and
   wherein the image
   capture command causes
   the digital camera to
   store an image to
   memory.

8. A computer implemented
method comprising:

 providing a portable device
 including a forward facing
 portion encompassing a
 digital camera and an
 electro-optical sensor, the
 electro-optical sensor
 having an output and
 defining a field of view;

 determining, using a
 processing unit, a gesture
 has been performed in the
 electro-optical sensor field
 of view based on the
 electro-optical sensor


                                                31
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 32 of 42 PageID #: 1660




          Claims               Plaintiff’s Proposed   Defendants’      Court’s
                                  Construction         Proposed      Construction
                                                      Construction

 output, wherein the
 determined gesture
 corresponds to an image
 capture command; and

 capturing an image to the
 digital camera in response
 to the determined gesture
 corresponding to the image
 capture command.

13. An image capture device
comprising:

 a device housing including
 a forward facing portion,
 the forwarding facing
 portion encompassing a
 digital camera adapted to
 capture an image and
 having a field of view and
 encompassing a sensor
 adapted to detect a gesture
 in the digital camera field
 of view; and

 a processing unit
 operatively coupled to the
 sensor and to the digital
 camera, wherein the
 processing unit is adapted
 to:

   detect a gesture has been
   performed in the electro-
   optical sensor field of
   view based on an output
   of the electro-optical
   sensor, and

   correlate the gesture
   detected by the sensor


                                               32
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 33 of 42 PageID #: 1661




           Claims               Plaintiff’s Proposed      Defendants’            Court’s
                                   Construction            Proposed            Construction
                                                          Construction

   with an image capture
   function and
   subsequently capture an
   image using the digital
   camera, wherein the
   detected gesture is
   identified by the
   processing unit apart
   from a plurality of
   gestures.

[’949 Patent Claims 1, 4, 6-    No construction        “a sensor that senses
8, 11-13]                       necessary.             light by measuring
                                                       changes to an
1. A portable device                                   electric field”
comprising:

 a device housing including
 a forward facing portion,
 the forward facing portion
 of the device housing
 encompassing an electro-
 optical sensor having a
 field of view and including
 a digital camera separate
 from the electro-optical
 sensor; and

 a processing unit within the
 device housing and
 operatively coupled to an
 output of the electro-
 optical sensor, wherein the
 processing unit is adapted
 to:

   determine a gesture has
   been performed in the
   electro-optical sensor
   field of view based on the
   electro-optical sensor
   output, and

                                                  33
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 34 of 42 PageID #: 1662




            Claims                 Plaintiff’s Proposed   Defendants’      Court’s
                                      Construction         Proposed      Construction
                                                          Construction


   control the digital camera
   in response to the gesture
   performed in the electro-
   optical sensor field of
   view, wherein the gesture
   corresponds to an image
   capture command, and
   wherein the image
   capture command causes
   the digital camera to
   store an image to
   memory.

4. The portable device of
claim 1 wherein the electro-
optical sensor is fixed in
relation to the digital camera.

6. The portable device of
claim 1 wherein the electro-
optical sensor defines a
resolution less than a
resolution defined by the
digital camera.

7. The portable device of
claim 1 wherein the electro-
optical sensor includes at
least one of a CCD detector
and a CMOS detector.

11. The method according to
claim 8 wherein the electro-
optical sensor includes first
and second sensors in fixed
relation relative to the digital
camera.

12. The method according to
claim 8 wherein the electro-
optical sensor defines a


                                                   34
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 35 of 42 PageID #: 1663




          Claims               Plaintiff’s Proposed   Defendants’      Court’s
                                  Construction         Proposed      Construction
                                                      Construction

resolution less than a
resolution defined by the
digital camera

13. An image capture device
comprising:

 a device housing including
 a forward facing portion,
 the forwarding facing
 portion encompassing a
 digital camera adapted to
 capture an image and
 having a field of view and
 encompassing a sensor
 adapted to detect a gesture
 in the digital camera field
 of view; and

 a processing unit
 operatively coupled to the
 sensor and to the digital
 camera, wherein the
 processing unit is adapted
 to:

   detect a gesture has been
   performed in the electro-
   optical sensor field of
   view based on an output
   of the electro-optical
   sensor, and

   correlate the gesture
   detected by the sensor
   with an image capture
   function and
   subsequently capture an
   image using the digital
   camera, wherein the
   detected gesture is
   identified by the


                                               35
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 36 of 42 PageID #: 1664




          Claims                Plaintiff’s Proposed      Defendants’            Court’s
                                   Construction            Proposed            Construction
                                                          Construction

   processing unit apart
   from a plurality of
   gestures.

[’949 Patent Claims 1, 13]      No construction        digital camera,
                                necessary.             sensor: “designed to”
1. A portable device
comprising:                                            processor:
                                                       “programmed to”
 a device housing including
 a forward facing portion,
 the forward facing portion
 of the device housing
 encompassing an electro-
 optical sensor having a
 field of view and including
 a digital camera separate
 from the electro-optical
 sensor; and

 a processing unit within the
 device housing and
 operatively coupled to an
 output of the electro-
 optical sensor, wherein the
 processing unit is adapted
 to:

   determine a gesture has
   been performed in the
   electro-optical sensor
   field of view based on the
   electro-optical sensor
   output, and

   control the digital camera
   in response to the gesture
   performed in the electro-
   optical sensor field of
   view, wherein the gesture
   corresponds to an image
   capture command, and
   wherein the image
                                                  36
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 37 of 42 PageID #: 1665




          Claims               Plaintiff’s Proposed   Defendants’      Court’s
                                  Construction         Proposed      Construction
                                                      Construction

   capture command causes
   the digital camera to
   store an image to
   memory.

13. An image capture device
comprising:

 a device housing including
 a forward facing portion,
 the forwarding facing
 portion encompassing a
 digital camera adapted to
 capture an image and
 having a field of view and
 encompassing a sensor
 adapted to detect a gesture
 in the digital camera field
 of view; and

 a processing unit
 operatively coupled to the
 sensor and to the digital
 camera, wherein the
 processing unit is adapted
 to:

   detect a gesture has been
   performed in the electro-
   optical sensor field of
   view based on an output
   of the electro-optical
   sensor, and

   correlate the gesture
   detected by the sensor
   with an image capture
   function and
   subsequently capture an
   image using the digital
   camera, wherein the
   detected gesture is


                                               37
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 38 of 42 PageID #: 1666




           Claims               Plaintiff’s Proposed        Defendants’             Court’s
                                   Construction              Proposed             Construction
                                                            Construction

   identified by the
   processing unit apart
   from a plurality of
   gestures.

[’949 Patent Claims 5, 16]      No construction          Indefinite
                                necessary.
5. The portable device of
claim 1 further including a
forward facing light
source.

16. The image capture
device of claim 13 further
including a forward facing
light source.

[’949 Patent Claim 8]           No construction          Governed by 35
                                necessary. Not           U.S.C. § 112 ¶ 6.
8. A computer implemented       governed by 35
method comprising:              U.S.C. § 112 ¶ 6.        Function:
                                                         “determining a
 providing a portable device                             gesture has been
 including a forward facing                              performed in the
 portion encompassing a                                  electro-optical sensor
 digital camera and an                                   field of view based
 electro-optical sensor, the                             on the electro-optical
 electro-optical sensor                                  sensor output,
 having an output and                                    wherein the
 defining a field of view;                               determined gesture
                                                         corresponds to an
 determining, using a                                    image capture
 processing unit, a gesture                              command”
 has been performed in the
 electro-optical sensor field                            The dependent
 of view based on the                                    claims currently
 electro-optical sensor                                  asserted by Plaintiff
 output, wherein the                                     further add to the
 determined gesture                                      function, including:
 corresponds to an image                                 (1) determining a
 capture command; and                                    gesture that includes



                                                    38
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 39 of 42 PageID #: 1667




          Claims               Plaintiff’s Proposed      Defendants’            Court’s
                                  Construction            Proposed            Construction
                                                         Construction

 capturing an image to the                            a hand motion
 digital camera in response                           (Claim 9)
 to the determined gesture
 corresponding to the image                           Structure: Indefinite
 capture command.

[’949 Patent Claim 13]         No construction        Indefinite, including
                               necessary.             for lack of
13. An image capture device                           antecedent basis
comprising:

 a device housing including
 a forward facing portion,
 the forwarding facing
 portion encompassing a
 digital camera adapted to
 capture an image and
 having a field of view and
 encompassing a sensor
 adapted to detect a gesture
 in the digital camera field
 of view; and

 a processing unit
 operatively coupled to the
 sensor and to the digital
 camera, wherein the
 processing unit is adapted
 to:

   detect a gesture has been
   performed in the electro-
   optical sensor field of
   view based on an output
   of the electro-optical
   sensor, and

   correlate the gesture
   detected by the sensor
   with an image capture
   function and
   subsequently capture an
   image using the digital
                                                 39
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 40 of 42 PageID #: 1668




          Claims               Plaintiff’s Proposed      Defendants’             Court’s
                                  Construction            Proposed             Construction
                                                         Construction

   camera, wherein the
   detected gesture is
   identified by the
   processing unit apart
   from a plurality of
   gestures.

[’949 Patent Claims 13]        No construction        Indefinite for lack of
                               necessary.             antecedent basis
13. An image capture device
comprising:

 a device housing including
 a forward facing portion,
 the forwarding facing
 portion encompassing a
 digital camera adapted to
 capture an image and
 having a field of view and
 encompassing a sensor
 adapted to detect a gesture
 in the digital camera field
 of view; and

 a processing unit
 operatively coupled to the
 sensor and to the digital
 camera, wherein the
 processing unit is adapted
 to:

   detect a gesture has been
   performed in the electro-
   optical sensor field of
   view based on an output
   of the electro-optical
   sensor, and

   correlate the gesture
   detected by the sensor
   with an image capture
   function and

                                                 40
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 41 of 42 PageID #: 1669




          Claims               Plaintiff’s Proposed        Defendants’             Court’s
                                  Construction              Proposed             Construction
                                                           Construction

   subsequently capture an
   image using the digital
   camera, wherein the
   detected gesture is
   identified by the
   processing unit apart
   from a plurality of
   gestures.

[’949 Patent Claim 13]         No construction          Governed by 35
                               necessary. Not           U.S.C. § 112 ¶ 6.
13. An image capture device    governed by 35
comprising:                    U.S.C. § 112 ¶ 6.        Function: “detect a
                                                        gesture has been
 a device housing including                             performed in the
 a forward facing portion,                              electro-optical sensor
 the forwarding facing                                  field of view based
 portion encompassing a                                 on an output of the
 digital camera adapted to                              electro-optical
 capture an image and                                   sensor, and correlate
 having a field of view and                             the gesture detected
 encompassing a sensor                                  by the sensor with an
 adapted to detect a gesture                            image capture
 in the digital camera field                            function and
 of view; and                                           subsequently capture
                                                        an image using the
 a processing unit                                      digital camera,
 operatively coupled to the                             wherein the detected
 sensor and to the digital                              gesture is identified
 camera, wherein the                                    by the processing
 processing unit is adapted                             unit apart from a
 to:                                                    plurality of gestures”

   detect a gesture has                                 The dependent
   been performed in the                                claims currently
   electro-optical sensor                               asserted by Plaintiff
   field of view based on                               further add to the
   an output of the electro-                            function, including:
   optical sensor, and                                  (1) determining a
                                                        gesture that includes
   correlate the gesture                                a hand motion
   detected by the sensor                               (Claim 14)

                                                   41
Case 2:21-cv-00040-JRG Document 73-1 Filed 09/13/21 Page 42 of 42 PageID #: 1670




         Claims              Plaintiff’s Proposed      Defendants’            Court’s
                                Construction            Proposed            Construction
                                                       Construction

   with an image capture
   function and                                     Structure: Indefinite
   subsequently capture
   an image using the
   digital camera, wherein
   the detected gesture is
   identified by the
   processing unit apart
   from a plurality of
   gestures.




                                             42
